Case 1:20-cv-20638-RNS Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

                                       Case No.


 BRANDI MCKAY,

       Plaintiff,

 vs.

 MIAMI-DADE COUNTY, a Municipal
 Corporation,

       Defendant.
 ____________________________________/


                                     COMPLAINT

       The plaintiff, Brandi McKay, by her undersigned counsel, makes the following

 complaint against the defendant, Miami-Dade County:

                               Jurisdiction and Venue

       1.     This is an action to redress violations of the Fair Labor Standards Act

 of 1938, as amended (“FLSA”), 29 U.S.C. § 201 et seq. This court has jurisdiction

 pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

       2.     The claims asserted in this action arose within this district and the

 alleged statutory violations occurred in this district. Venue of this action is proper

 pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1391.

                                        Parties

       3.     Plaintiff Brandi McKay (“McKay”) is and at all times relevant to this

 complaint was an adult resident of the State of Florida.
Case 1:20-cv-20638-RNS Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 6



       4.    Defendant Miami-Dade County is a political subdivision of the State of

 Florida, organized under the laws of Florida and defined in chapter 7 of the Florida

 Statutes.

                                General Allegations

       5.    The   Miami-Dade     County   Medical    Examiner   Department    is   a

 department of Miami-Dade County.

       6.    The Forensic Imaging Bureau (“FIB”) is a bureau of the Miami-Dade

 County Medical Examiner Department.

       7.    On or about April 15, 2019, the FIB admitted McKay into its Forensic

 Imaging Preceptorship Program (“FIPP”).

       8.    McKay’s exclusive purpose for participating in the FIPP was to attain

 an educational and training benefit while creating a portfolio that would assist her

 in finding future employment. She did not provide volunteer services to the FIB for

 a civic, charitable, or humanitarian purpose.

       9.    The FIPP purports to be an unpaid internship administered by the FIB

 that provides “both didactic and ‘hands on’ instruction” to students.

       10.   The FIPP purports to seek “highly self-motivated” students and, by

 disclaiming a “rigid structure,” masquerades as an internship program that offers

 instruction during a relatively brief time while primarily using interns to provide

 technical services that would otherwise be provided by paid staff members, to the

 financial benefit of Miami-Dade County.

       11.   During the first three weeks of the program, McKay was given

 “workbook” assignments accompanied by occasional opportunities to ask questions

 of a supervisor. During the fourth week, she shadowed a supervisor.
Case 1:20-cv-20638-RNS Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 6



       12.   From on or about May 13, 2019 to on about September 10, 2019, a

 majority of McKay’s work hours were spent in the morgue photographing autopsies.

 She began her work at 6:45 a.m. and worked until the last autopsy was finished,

 including weekends.

       13.   During nearly all of her work hours in the morgue between May 13,

 2019 and September 10, 2019, McKay worked alone or with another intern. McKay

 photographed hundreds of autopsies but received no training, instruction, or

 supervision during the time she worked alone or with another intern in the morgue.

       14.   McKay was required to work during hours when forensic photographers

 who were paid as county employees were off duty, including hours worked after the

 end of the regular workday and on weekends. She regularly replaced employees who

 would have been paid wages if McKay had not provided the same services without

 compensation.

       15.   The services that McKay provided while working in the morgue

 benefitted Miami-Dade County because McKay replaced or displaced paid forensic

 photographers, enabling Miami-Dade County to avoid paying wages to paid staff

 members or fees to temporary replacements for the services it received.

       16.   The services that McKay provided while working in the morgue gave no

 corresponding educational benefit to McKay because, having learned the technique,

 taking additional photographs without supervision or significant feedback did not,

 and was not meant to, advance McKay’s professional training.

       17.   After May 13, 2019, McKay was given only brief and sporadic

 equipment training and educational assignments that she completed during work

 hours when she was not performing services in the morgue. The actual instruction
Case 1:20-cv-20638-RNS Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 6



 and training she received after May 13, 2019 constituted a small percentage of the

 hours she worked.

        18.   During her “internship,” McKay trained other interns at the request of

 Miami-Dade County. Training interns is not part of the program description.

        19.   McKay’s typical work schedule consisted of 12 on-duty days followed

 by 2 off-duty days.

        20.   McKay typically worked 50 to 60 hours per week. Miami-Dane County

 maintains control of McKay’s time records.

        21.   McKay’s last day of work for Miami-Dade County was on or about

 September 10, 2019.

        22.   McKay was not compensated for any of the work she performed for

 Miami-Dade County.

        23.   Miami-Dade County has refused to provide Ms. McKay with copies of

 the photographs she took and has thus deprived her of the benefit of building a

 portfolio.

                                  FLSA Applicability

        24.   As a political subdivision of Florida, Miami-Dade County is a “public

 agency” as that term is defined in 29 U.S.C. § 203(x).

        25.   As a political subdivision of Florida, Miami-Dade County is an

 “enterprise” as that term is defined in 29 U.S.C. § 203(r)(2)(C).

        26.   As a political subdivision of Florida, Miami-Dade County is an

 “enterprise engaged in commerce” as that term is defined in 29 U.S.C. § 203(s)(1)(C).

        27.   At all times relevant to this complaint, Miami-Dade County was a

 public agency employer as the term “employer” is defined in 29 U.S.C. § 203(d).
Case 1:20-cv-20638-RNS Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 6



       28.    At certain times relevant to this complaint as described above, Miami-

 Dade County suffered or permitted McKay to work as a forensic photographer for

 the benefit of Miami-Dade County and therefore employed McKay as the term

 “employed” is used in 29 U.S.C. § 203(g).

       29.    At certain times relevant to this complaint as described above, McKay

 was an employee of Miami-Dade County as the term “employee” is defined in 29

 U.S.C. § 203(e)(2)(C).

                    First Claim: FLSA Minimum Wage Violation

       30.    McKay realleges and incorporates paragraphs 1 to 29 of this complaint.

       31.    Miami-Dade County failed to pay McKay the minimum wage mandated

 by 29 U.S.C. § 206 for each hour she worked while employed by Miami-Dade County.

       32.    Pursuant to 29 U.S.C. § 216(b), McKay is entitled to recover her unpaid

 wages, including interest, and an additional equal amount as liquidated damages,

 in amounts to be proven at trial, as well as reasonable attorney’s fees and costs.

                      Second Claim: FLSA Overtime Violation

       33.    McKay realleges and incorporates paragraphs 1 to 29 of this complaint.

       34.    Miami-Dade County failed to pay McKay the overtime compensation

 mandated by 29 U.S.C. § 207 for each hour in excess of 40 per week she worked

 while employed by Miami-Dade County.

       35.    Pursuant to 29 U.S.C. § 216(b), McKay is entitled to recover her unpaid

 overtime compensation, including interest, and an additional equal amount as

 liquidated damages, in amounts to be proven at trial, as well as reasonable

 attorney’s fees and costs.
Case 1:20-cv-20638-RNS Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 6



                                 Demand for Relief

       WHEREFORE, Plaintiff requests judgment against Defendant for:

       a.    unpaid wages, including minimum wage and overtime compensation,

 in an amount to be proved at trial;

       b.    interest;

       c.    liquidated damages equal to the sum of the monetary losses and the

 interest requested above;

       d.    an award of reasonable attorney’s fees and the costs of this action; and

       e.    such further relief as is just.

 Dated: February 12, 2020                      Respectfully submitted,
 Plantation, Florida

                                               /s/Robert S. Norell
                                               Robert S. Norell, Esq.
                                               Fla. Bar No. 996777
                                               E-Mail: rob@floridawagelaw.com
                                               ROBERT S. NORELL, P.A.
                                               300 N.W. 70th Avenue
                                               Suite 305
                                               Plantation, FL 33317
                                               Telephone: (954) 617-6017
                                               Facsimile: (954) 617-6018
                                               Counsel for Plaintiff
